Name: 2009/291/EC: Commission Decision of 20 March 2009 concerning the draft Regulations from Ireland on the labelling of country of origin of poultrymeat, pigmeat and sheepmeat (notified under document number C(2009) 1931) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  animal product;  marketing;  international trade
 Date Published: 2009-03-25

 25.3.2009 EN Official Journal of the European Union L 79/42 COMMISSION DECISION of 20 March 2009 concerning the draft Regulations from Ireland on the labelling of country of origin of poultrymeat, pigmeat and sheepmeat (notified under document number C(2009) 1931) (Only the English text is authentic) (Text with EEA relevance) (2009/291/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (1), last amended by Directive 2003/89/EC (2), and in particular Articles 19 and 20 thereof, Whereas: (1) In accordance with the procedure provided for in the second paragraph of Article 19, Directive 2000/13/EC, the Irish authorities notified the Commission on 25 June 2008 of a draft Health Regulations concerning the mandatory labelling of the country of origin of poultrymeat, pigmeat and sheepmeat. (2) The draft Regulations require all poultrymeat, pigmeat and sheepmeat, and foods containing at least 70 % by weight of these meats to be labelled to indicate their country of origin in clear legible type in Irish and/or English language. Origin is defined as the country in which the animal was reared for most of its life and, if different, the country where it was slaughtered. (3) Directive 2000/13/EC harmonises the rules governing the labelling of foodstuffs by making provision for, on the one hand, harmonisation of certain national provisions and, secondly, arrangements for non-harmonised national provisions. The scope of harmonisation is defined in Article 3(1), which lists all the particulars that are compulsory on the labelling of foodstuffs in accordance with Articles 4 to 17 and subject to the exceptions contained therein. Furthermore, Article 4(2) provides that other particulars in addition to those listed in Article 3(1) may be required, in the case of specified foodstuffs, by Community provisions or, in their absence, by national provisions. (4) Article 18(2) of Directive 2000/13/EC allows the adoption of non-harmonised national provisions if they are justified on one of the grounds listed therein, including, inter alia, the prevention of fraud and the protection of public health, and provided they are not of such a nature as to impede application of the definitions and rules laid down by Directive 2000/13/EC; therefore where draft national labelling provisions have been proposed in a Member State, it is necessary to examine their compatibility with the above-mentioned requirements and the provisions of the Treaty establishing the European Community. (5) In accordance with Article 3(1) point 8 of Directive 2000/13/EC the indication of the place of origin or provenance is mandatory where failure to give such particulars might mislead the consumer to a material degree as to the true origin or provenance of the foodstuff. This provision, by providing an obligation to indicate the origin or the provenance of a food where other indications on the label of a given product could imply that such product comes from a different origin, provides an appropriate mechanism to counter the risk of consumers being misled. (6) In the case of poultrymeat, pigmeat and sheepmeat, the grounds presented by the Irish authorities do not allow for the conclusion that Irish consumers might, as a general rule, erroneously think that the products concerned come from a certain place. (7) Ireland has not provided any evidence that the draft Regulations are necessary to attain one of the objectives of the above-mentioned Article 18 or that the obstacle thus created is proportionate. It mentions only the aim of informing consumers on the origin of the products concerned. This ground alone is not sufficient to justify the draft Regulations. (8) In light of these observations, the Commission has delivered a negative opinion pursuant to Article 19, third paragraph of Directive 2000/13/EC. (9) The Irish authorities should accordingly be requested not to adopt the draft Regulations in question. (10) The measures provided for in this Decision are in line with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Sole Article Ireland shall not adopt the draft Health (Country of Origin of Poultrymeat, Pigmeat and Sheepmeat) Regulations. This Decision is addressed to Ireland. Done at Brussels, 20 March 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 109, 6.5.2000, p. 29. (2) OJ L 308, 25.11.2003, p. 15.